Citation Nr: 1414610	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  13-34 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for residuals of left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD
                                                                     
H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, to include combat service in the Republic of Vietnam.  The Veteran was also awarded the Combat Infantryman Badge (CIB).

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision in which the RO denied service connection for, inter alia, tinnitus and residuals of a left ankle injury.  In September 2012, the Veteran filed a notice of disagreement (NOD) disputing only the denial of these claims.  The RO issued a statement of the case (SOC) in November 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from April 2012 and from October 2012 to 2013, which were considered by the agency of original jurisdiction (AOJ)-here, the Ro-in the November 2013 SOC, and the  February 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

For the reasons expressed below, the claims on appeal are being remanded o the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when  action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

Initially, the Board notes that the Veteran's complete service treatment are unavailable for review, following a search by the National Personnel Records Center (NPRC) which located some but not all such records.  Under the circumstances, VA has a heightened duty to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran underwent VA examination in connection with the tinnitus claim only in August 2012.  The examiner opined that the Veteran's tinnitus was less likely than not related to her military service.  The stated rationale for the opinion was that the Veteran does not have recurrent tinnitus, the Veteran only reports tinnitus following exposure to loud noise, and the tinnitus is not ongoing or correlated to military service.  However, in rendering the requested opinion, the examiner did not consider and discuss the Veteran's statements to the contrary-namely, that the he first  experienced tinnitus after xposure to loud noise during  service; and that his tinnitus has continued to date.    See February 2012 Veteran's Application for Compensation and/or Pension.  Moreover, the Veteran has since explained that the examiner may have misconstrued his response to the question of recurrent tinnitus because the Veteran was confused by the terminology of tinnitus and did not fully understand the question.  See December 2013 Form 9.  Again, he averred that his tinnitus started very soon after his exposure to loud acoustic trauma in service.  Id.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, and in light of the noted deficiencies, further examination and opinion are needed to resolve this claim.

An examination for the Veteran's claim of residuals of his left ankle injury may also be necessary, as one has not been afforded to him.  The Veteran is a combat Veteran, as evidenced by his receipt of a CIB, who served in Vietnam from January to November 1970.  He alleges that he injured his left ankle in 1970, that this injury has caused him issues to this day, and that he takes Ibuprofen for pain and wears special inserts.  As a layperson and combat Veteran, the Veteran's assertions concerning any combat-related injuries, if consistent with the circumstances of his service, are deemed to have occurred.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation). See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  Accordingly, the RO should seek clarification from the Veteran concerning the circumstances of his left ankle injury in service.  Therefore, if a combat-related injury consistent with the circumstances of his service is confirmed by the Veteran or the record development discussed below, the RO should arrange for the Veteran to undergo  VA examination of the left ankle obtain an etiology opinion..  

Prior to arranging for any further examination(s) of the Veteran, to ensure that all due process requirements are met and the record  is complete, the RO must undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to the Veteran's incomplete service treatment records, the Board finds that remand is also appropriate to ensure  that all appropriate procedures have been followed for the development of alternative evidence.  In May 2012, the RO submitted a search request for medical and dental service treatment records to the NPRC, which stated that all available requested records were provided.  A Formal Finding of Unavailability found that the complete service treatment records of the Veteran were unavailable.  In July 2012, the RO formally advised the Veteran was formally advised of this fact and requested only that the Veteran submit any service treatment records in his possession.  The Board notes that when service treatment records are incomplete, the RO may also request Surgeon General's Office extracts, morning/sick reports, and service personnel records; ask the Veteran to complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) or a Questionnaire About Military Service (NA Form 13075); and advise him of alternative documents that he may submit or request assistance in procuring.  See VA Adjudication and Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  Such development has not been undertaken in this case but should be performed on remand, to the extent possible given the limitations on available evidence.

With respect to VA records, the record reflects that Veteran has received treatment from the VA Medical Center (VAMC) in Kansas City, Missouri, and records from this facility dated from April 18 to 19, 2012 and from October 2012 to 2013 are on file.  However, the November 2013 SOC indicates that records from November 2011 to October 2013 were reviewed.  Therefore, the RO should obtain all outstanding records relevant to the claims on appeal, from November 2011 to October 2012, and since October 2013.  The Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain from Kansas City VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran from November 2011 to October 2012 .and from October 2013 to the present, or otherwise identified by the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2. Send to the Veteran and his or her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private medical records.  

Also request that the Veteran provide more details regarding the circumstances of his alleged in-service ankle injury. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3 . If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake appropriate action to obtain any outstanding Surgeon General's Office extracts, morning/sick reports, and service personnel records.  Efforts should include, but not be limited to, inquiry to the National Personnel Records Center (NPRC) or any other appropriate source in an attempt to retrieve any available records or to confirm their loss or destruction.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.

If it is concluded that the records sought do not exist or that further efforts to obtain these records would be futile, render a formal finding in this regard, and follow the procedures prescribed in 38 C.F.R. § 3.159(e) with respect to notifying veterans of the unavailability of evidence sought in conjunction with an appeal.

5.  Ask the Veteran to complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) or a Questionnaire About Military Service (NA Form 13075), and advising him of alternative documents that he may submit or request assistance in procuring.  If the Veteran responds, undertake all appropriate action in this regard. 

6.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA audiology  examination to obtain information pertaining  to the nature and etiology of any current tinnitus.   
The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current disability of tinnitus.

If so, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset during service or is otherwise medically-related to service-to include noise exposure therein; or, if not (b) was caused or is aggravated (worsened beyond natural progression) by service-connected left ear hearing loss.  

In rendering the requested opinion, the examiner must  consider and discuss all pertinent medical and lay evidence, to include the Veteran's statements that he experienced tinnitus from exposure to loud noise during combat while in service and that his tinnitus has continued to date.  
All examination findings, along with complete rationale for the conclusions reached, must be provided.

7.  If the circumstances of the Veteran's in-service left ankle injury are consistent with combat, arrange for him to undergo VA examination of the left ankle, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported detail.

The examiner should clearly identify all current disability(ie)s affecting the Veteran's left ankle.

Then, with respect to each diagnosed disability, the  examiner should render an opinion, consistent with sound medical judgment, as to  whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that each disability had its onset during service or is otherwise medically-related to service.

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence of record-to include any lay assertions as to continuity of symptoms during and since service.
All examination findings, along with complete rationale for the conclusions reached, must be provided. 

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


